Citation Nr: 1033489	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  04-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, declined to reopen the Veteran's claim 
of service connection for a low back disorder.  

After the Veteran filed his appeal, he provided testimony before 
a Veterans Law Judge at the Board in April 2005.  A transcript of 
that hearing was prepared and was included in the claims folder 
for review.  However, during the course of this appeal, the 
Veterans Law Judge who originally conducted the April 2005 
retired from the Board.  The Veteran was notified of his 
retirement and the Veteran was given the opportunity to present 
evidence before another Veterans Law Judge.  The Veteran 
subsequently declined this opportunity.

In February 2007, the Board issued a decision denying the 
Veteran's claim to reopen his claim of service connection for a 
low back disorder.  The Veteran was subsequently notified of that 
action and he appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court).  Following a review of the 
Board's Decision, in April 2008, the Court issued an Order that 
granted a Joint Motion for Remand by the parties, vacated the 
Board's February 2007, and remanded the matter to the Board for 
action in compliance with the Joint Motion.  

Thereafter, the Board once again issued a decision dated in 
December 2008 that again denied the Veteran's claim.  The Veteran 
was notified of that action and he appealed his claim to the 
Court.  After reviewing the Board's December 2008 Decision, the 
Court issued an Order that granted a Joint Motion for Remand by 
the parties (Joint Motion), vacated the Board's December 2008, 
and remanded the matter to the Board for action in compliance 
with the Joint Motion.  

Following the Court's reasoning in its Joint Motion, in September 
2009, the Board referred the case to the Veterans Health 
Administration (VHA) for an expert opinion concerning the 
Veteran's lower back disorder.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2009).  The requested VHA opinion 
was received at the Board and it was determined that the opinion 
provided was insufficient.  Hence, in April 2010, the VHA was 
requested that another opinion, or an addendum, be obtained and 
forwarded to the Board for review.  Both opinions have now been 
included in the claims folder for review.  The Veteran's attorney 
was notified of the VHA opinion in accordance with Thurber v. 
Brown, 5 Vet. App. 119 (1993), and submitted additional argument 
in support of the appeal.

The issue of service connection for a lower back disorder on the 
merits will be addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  In an unappealed January 1972 rating decision, the RO denied 
service connection for a lower back disorder.   

2.  The evidence received since the January 1972 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
Veteran's lower back disorder claim.  


CONCLUSIONS OF LAW

1.  The January 1972 RO's decision denying entitlement to service 
connection for a lower back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a lower back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, in this decision, the Board reopens the Veteran's lower 
back claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The record reflects that the RO issued a decision on the merits 
of the Veteran's claim for service connection in January 1972.  
Because the Veteran did not submit a Notice of Disagreement (NOD) 
to the rating decision denying service connection for a lower 
back disorder, that determination became final based on the 
evidence then of record.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972); currently 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that when the Veteran originally submitted 
his claim for benefits, the material that was reviewed included 
written statements made by the Veteran and his service medical 
treatment records.  Upon reviewing these documents, the RO denied 
the claim.  The basis for the denial was, in part, that the 
Veteran entered onto active duty with a pre-existing back 
disorder that was not aggravated during service.  Since then, the 
Veteran has submitted written statements and he has proffered 
medical treatment records.  Of particular interest are the 
medical opinions obtained, at the behest of the Board in 2009 and 
2010, that indicated that the Veteran did not have a pre-existing 
back disorder when he entered service and that he may have 
injured his back during service.  The records also show that the 
Veteran has a current back disorder.  

This evidence is new, as it was not of record prior to January 
1972.  This evidence is material because it does substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the Veteran did not have a pre-existing service 
back disorder, that he now suffers from a lower back disorder, 
and that this disorder may possibly be related to the Veteran's 
service.  All of this evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board concludes that 
the record contains evidence that is new and material, and the 
issue involving service connection for a lower back disorder is 
reopened.


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a lower back disorder; to this extent 
only, the appeal is granted.


REMAND

As indicated above, the Veteran has submitted numerous written 
statements concerning how he reportedly injured his lower back 
while he was on active duty.  He has indicated that he injured 
his back in October 1970 while participating in Operation Red 
Flag, and more specifically, he injured his back while trying to 
push a 500 pound bomb back onto its rack and "saw stars."  
After securing the projectiles, the Veteran has claimed that he 
and another enlisted man on duty that night, a Sergeant Phillip 
Burns, went to the dispensary/hospital so that the Veteran could 
have his back examined.  Per the claims folder, the record 
indicates that the Veteran has sought to locate Sergeant Burns in 
order to obtain confirmation from Sergeant Burns that the 
incident actually occurred.  Unfortunately, the Veteran has not 
been able to locate Sergeant Burns and as such, the claims folder 
just contains his statements concerning the incident without 
corroboration by a witness to the injury.  

Because the presence of Sergeant Burns would significantly affect 
the Veteran's claim, the Board is of the opinion that it should 
seek to obtain information concerning this enlisted person.  
Specifically, it is the Board's belief that the service 
department, i.e., the United States Air Force, and the National 
Personnel Records Center (NPRC), should be contacted and asked to 
confirm the presence of Sergeant Burns in the Veteran's unit 
during the time in question.  Such information would add credence 
to the Veteran's claim and would affect the opinions provided by 
the VHA.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and the 
Court's guidance in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) in connection with his current 
claim.  

2.  The RO/AMC should request that the 
Veteran provide a comprehensive written 
statement concerning his reported lower 
back injury that occurred in October 1970 
while he was moving a bomb.  The Veteran 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence on the event and he must be asked 
to be as specific as possible.  The RO/AMC 
should provide to the Veteran copies of the 
Veteran's previous statements so that the 
Veteran may use those documents to refresh 
his memory and also add any additional 
information that he may have forgotten in 
those documents.  The RO/AMC should 
specifically ask that the Veteran elaborate 
on the following matters:

a. The Veteran should provide as much 
detail as he possibly can with 
respect to the unit he was assigned 
thereto when he was moving 500 pound 
bombs and the names of any 
individuals from his unit who were 
involved with the same type of 
duties.  

b. The Veteran should provide as much 
detail as he possibly can with 
respect to the injury including the 
time of day it occurred, whether he 
went to a clinic or hospital for 
assistance after the injury, what 
type of treatment (if any) he 
received, and whether he was assigned 
to "light or limited duty" as a 
result of the injury.  

c. The Veteran should provide as much 
detail as he possibly can with 
respect to Sergeant Philip Burns, to 
include where Sergeant Burns was 
from, whether Sergeant Burns was the 
Veteran's NCOIC, and any other 
information that may help identify 
Sergeant Burns.  

3.  Upon receipt of the above answers, the 
RO/AMC should request information from 
official sources, including but not limited 
to, the National Personnel Records Center 
(NPRC) and the Department of the Air Force 
as to the Veteran's duties and assignments 
in 1970 as well as whether they can confirm 
the presence of a Sergeant Philip Burns at 
Nellis Air Force Base in 1970, the unit he 
was assigned thereto, and any additional 
information they may have concerning the 
present location of Sergeant Burns.  

4.  After the development requested in 
above has been completed and in light of 
that development, the RO/AMC should review 
the evidence of record and determine 
whether there was sufficient medical 
evidence to decide the claim.  If the 
RO/AMC determines that there is not 
sufficient medical evidence to decide the 
claim, the Veteran should be afforded a VA 
examination, or an opinion obtained, 
regarding the nature and etiology of any 
and all back disorders that may be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


